DETAILED ACTION
This Office Action is in response to the amendment filed December 28, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klug (WO 2014/090264).

Referring to Figures 1-4, Klug teaches a wedge drive
With respect to claim 2, Klug teaches an intersection line of the forced guidance surface (100) and of the plane of movement is parallel to the sliding direction.
With respect to claim 3, Klug illustrates the normal vector is at an angle to the plane of movement, and the angle has a value between 0 and 90°, wherein the values 0 and 90 are excluded.

Alternatively, claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klug (WO 2014/090264).
Referring to Figures 6-7, Klug teaches a wedge drive
With respect to claim 2, Klug illustrates an intersection line of the forced guidance surface (400,500) and of the plane of movement is parallel to the sliding direction.
With respect to claim 3, Klug illustrates the normal vector is at an angle to the plane of movement, and the angle has a value between 0 and 90°, wherein the values 0 and 90 are excluded.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Alternatively, claims 1-3 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (JP 2000-117328) in view of Klug (WO 2014/090264).
Higuchi teaches a wedge drive
 Higuchi does not teach an adjustment means for adjusting a guide play of the guide apparatus.  As described above, Figures 6-7 of Klug illustrates a play adjustment device for a wedge drive having a first and a second wedge drive parts, a holding clamp (4,5), an adjustment means of the guide apparatus having an adjustment surface (81) and a forced guidance surface (400,500) wherein, by an adjustment of a position of the adjustment surface, a guide part (80) of the guide apparatus can be moved along the forced guidance surface (400,500) and the guide play can be set as a result, wherein a normal vector of the forced guidance surface (400,500) is at an angle to a plane of movement spanned by the stroke direction and the sliding direction.
 It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide any one of the holding clamps (6 or 7) of Higuchi 
With respect to claim 2, Klug illustrates an intersection line of the forced guidance surface (400,500) and of the plane of movement is parallel to the sliding direction.
With respect to claim 3, Klug illustrates the normal vector is at an angle to the plane of movement, and the angle has a value between 0 and 90°, wherein the values 0 and 90 are excluded.
With respect to claims 6-11 which defines different embodiments of the wedge drive, it would have been obvious to one in the art to configure any clamp and any drive part of Higuchi with an adjustment part having guidance and adjustment surfaces, as taught by Klug, since it only involves a reversal of parts that would produce the same result of adjusting the play between the relatively moving components. 
For example, with respect to claim 6, it would have been obvious to configure the drive device of Higuchi and Klug with the second wedge part (2 of Higuchi) with the forced guidance surface, the guide part (80 of Klug) forms the adjustment surface and a forced guidance counter-surface corresponding to the forced guidance surface, and the sliding guide is determined by a sliding surface provided on the guide part and a sliding counter-surface provided on the holding clamp, wherein the sliding surface can be positioned relative to the sliding counter-surface, and the guide play can be set.  
With respect to claim 7, the combination of Higuchi and Klug does not teach the first wedge drive part comprising the forced guidance surface and the adjustment surface.  However, forming the first wedge drive part of Higuchi with the forced guidance surface of Klug would have been obvious to one in the art, since it only 
With respect to claim 8, it would have been obvious to configure the drive device of Higuchi and Klug with the second wedge drive part (2 of Higuchi) forming the forced guidance surface (400,500 of Klug), the first wedge drive part (3 of Higuchi) forming the adjustment surface (81 of Klug), and the holding clamp forms a forced guidance counter-surface corresponding to the forced guidance surface and includes the guide part, and the sliding guide is determined by the forced guidance surface and the forced guidance counter-surface, wherein the forced guidance surface can be positioned relative to the forced guidance counter-surface.  
With respect to claim 9, it would have been obvious to configure the drive device of Higuchi and Klug with the second wedge drive part (2 of Higuchi) formed by two parts and comprises a forced guidance rail with the forced guidance surface and an additional adjustment surface, and the forced guidance surface can be positioned relative to the forced guidance counter-surface.
	With respect to claim 10, it would have been obvious to configure the drive device of Higuchi and Klug with the wedge drive comprising a forced return apparatus which is formed by the guide apparatus with the holding clamp, by means of which the first wedge drive part (3 of Higuchi) or the second wedge drive part (2 of Higuchi) can be guided, in the case of an upward stroke directed in the stroke direction, along the respective other wedge drive part in the sliding direction from a work position into a starting position.  

	With respect to claims 13-16, it is understood the play adjustment means of Klug allows movement of the sliding surface (force guidance surface) closer/away to/from the sliding counter surface (force guidance counter surface).  For example, the parts can be moved closer/away to/from each other during assembly.

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive.  

REJECTIONS UNDER 35 U.S.C. 102
Applicant argues “Klug discloses that the adjustment surface is displaceable within its same plane by means of an adjustment screw” and “Applicant teaches that the displacement of the adjustment surface 33 is realized by the removal of material that causes a parallel displacement…”  See first full paragraph on page 11 of arguments.  This argument is not commensurate with the scope of the claims.  More clearly, claim 1 recites “the adjustment surface is provided on an adjustment part, and the position of the adjustment surface can be moved in parallel by grinding of material of the adjustment part.”  The claim language “can be” does not specifically require Klug to disclose “grinding of material,” but requires the adjustment part being capable of 
Further, the claim language “grinding of material” is considered a method limitation.   A method limitation in an apparatus claim is given limited weight.  If the invention is in how the transmission component is made (assembled), Examiner suggests that applicant pursue claims drawn to the method of making the device.  An apparatus claim must define over the prior art in terms of its structure and not the method from which the apparatus is made.  
Applicant argues “Klug exclusively discloses that the first wedge drive part must be the slider and the second drive part must be the driver, as the retaining clip is affixed to the slider” and “Applicant's wedge drive the first wedge drive part is a driver or a slider bed, and the second wedge drive part is a slider, or the first wedge drive part is the slider, and the second wedge drive part is the slider bed.”  See full paragraph spanning pages 11 to 12 of arguments.  It is acknowledged that claim 1 specifically recites “the first wedge drive part is a driver or a slider bed, and the second wedge drive part is a slider, or the first wedge drive part is the slider, and the second wedge drive part is the slider bed.”  However, the claims do not structurally define the “slider” or the “slider bed” so as to preclude the device of Klug.  The claim language of the “slider” and the “slider bed” has been given the broadest reasonable interpretation.  Accordingly, Figure 1 of Klug illustrates (as described above) component (11) as a slider and component (10) as a slider bed, or alternatively, (10) is a slider and component (12) as 

REJECTIONS UNDER 35 U.S.C. 102
Applicant argues “Higuchi fails to disclose a wedge drive in which a guide play of the sliding guide can be set by an adjustment means of the guide apparatus” and “Klug uses an entirely different mechanism or operating principal than used by the Applicant…”  Pages 13 to 14 of arguments.  It is acknowledged Higuchi does not teach a wedge drive having means to set a guide play.  However, as described above, Klug teaches means for adjusting a guide play in a wedge drive.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide any one of the holding clamps (6 or 7) of Higuchi with an adjustment means for adjusting a guide play of the guide apparatus, as taught by Klug, motivation being to prevent excess play between the drive parts due to wear.
	In view of the foregoing, the claims are not allowable as not distinguishing over the teachings of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658